Order, Supreme Court, New York County (Burton S. Sherman, J.), entered May 1, 1990, which granted defendant’s motion pursuant to CPLR 510 (3) to transfer venue of this action from New York County to Sullivan County, unanimously affirmed, with costs.
We agree with the IAS court that based upon the fact that the automobile accident occurred in Sullivan County, the *238residences of the material witnessed, and the Trial Calendars of the respective counties, this action should be tried in Sullivan County. While plaintiffs’ medical condition is a pertinent consideration on this motion, under the circumstances, there is insufficient evidence to demonstrate that it warrants trial in New York County. Moreover, defendant has adequately satisfied the requirements for a motion to change venue pursuant to CPLR 510 (3) by identifying numerous witnesses, including emergency services personnel and eyewitnesses to the accident, all of whom reside in or near Sullivan County, and by setting forth the nature of their prospective testimony. (See generally, Forte v Weiner, 165 AD2d 678.) Concur—Murphy, P. J., Ross, Ellerin and Smith, JJ.